05/18/2020

                                   ORIC1NAL
                                                                                     Case Number: DA 19-0692




              IN THE SUPREME COURT OF THE STATE OF MONTANA
                               No. DA 19-0692



                                                                    FILED
                                                                      MAY 1 8 2020
                                                                    Bowen Greenwood
    MONTANA STATE UNIVERSITY-                                     Clerk of Supreme
                                                                                   Court
                                                                     State of Montana
    NORTHERN,

              Petitioner and Appellant,            DA 19-0692
                                                   ORDER
       v.


    RANDY BACHMEIER,

               Appellee and Cross-Appellant.


      Petitioner/Appellant has filed an unopposed motion requesting a 30-day extension.

Pursuant to the motion, and for good cause being shown:

      IT IS HEREBY ORDERED that Petitioner Appellant's Combined Reply and

Answer Brief to the Cross-Appeal is due July 13, 2020.




      DATED: 5.)g. 20